Citation Nr: 0632619	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease/emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



REMAND

The veteran served on active duty from October 1966 to 
September 1967.

The matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran was scheduled for a Board hearing in August 2004.  
Notice of the hearing was provided in July 2004.  The veteran 
failed to report for the hearing.  There is no indication 
that the veteran requested a postponement of his scheduled 
hearing and no evidence of good cause for his failure to 
report.  Accordingly, his request for a hearing is treated as 
though it had been withdrawn and the Board will adjudicate 
the claim based on the evidence of record.  38 C.F.R. 
§ 20.704(d) (2006).

The veteran's case was remanded to the RO for additional 
development in October 2004.  The case is again before the 
Board for appellate review.

When the veteran's case was remanded, the Board noted that 
the veteran was treated by VA at some point during the period 
from 1974 to 1978 at the Allen Park VA Medical Center.  The 
Appeals Management Center (AMC) mailed the veteran a letter 
in October 2004 and requested that he complete and return 
consent forms for each private health care provider who had 
treated him for his claimed disabilities.  Nothing more was 
done to obtain the aforementioned VA outpatient treatment 
records.  As result, further evidentiary development is 
required to obtain the VA records.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also noted that 38 C.F.R. § 3.156(a) was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As the veteran filed his application 
to reopen his claim prior to this date, on August 24, 2001, 
the earlier version of the law is applicable in this case.  
The Board instructed that the veteran be apprised of the 
pertinent regulatory provision defining "new and material 
evidence."  38 C.F.R. § 3.156(a) (2001).  However, the AMC 
again cited the revised regulation in the supplemental 
statement of the case.  The AMC must apprise the veteran of 
the pertinent regulatory provision defining "new and 
material evidence."  38 C.F.R. § 3.156(a) (2001).

The veteran was afforded a VA general medical examination in 
March 2002.  At the examination the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD).  VA 
outpatient treatment reports also include a diagnosis of 
COPD.  Pulmonary function testing was obtained by VA in July 
2001 and October 2001.  The veteran's September 1967 
separation examination includes a note that the veteran had 
shortness of breath after prolonged running.  Because the 
veteran has been diagnosed with COPD and because there was a 
notation at the time of the veteran's discharge from service 
that he had shortness of breath, a medical opinion should be 
obtained as to whether the veteran's COPD is related to his 
period of service.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection and a claim to reopen, but he was not provided 
notice of the type of evidence necessary to establish an 
effective date for these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA records must be obtained 
and associated with the claims file, 
including those prepared at Allen 
Park VA hospital relating to the 
veteran's gastrectomy.  Any requests 
for VA records should be for the 
period from September 1967 to the 
present.  If the veteran provides 
written consent, any other records 
identified by the veteran should be 
obtained and associated with the 
claims file.  

3.  After completion of the above 
action, the RO should arrange for a 
review of the medical records which 
are contained in the veteran's 
claims folder.  If possible, the 
review should be accomplished by the 
physician who performed the March 
2002 VA examination.  If the same 
examiner is not available a 
physician with similar expertise 
should conduct the review.  The 
physician should provide an opinion 
as to the medical probabilities that 
the veteran's COPD or emphysema is 
traceable to the veteran's period of 
military service.  (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinion expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

If another VA examination is deemed 
necessary, the veteran is hereby 
notified that it is the veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

4.  Thereafter, the originating 
agency should review the claims file 
to ensure that the requested 
development has been completed.  In 
particular, the requested medical 
opinion and/or examination report 
should be reviewed to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
the RO should take corrective 
action.

5.  After undertaking any other 
development deemed appropriate, the 
issues on appeal should be re-
adjudicated.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include a 
recitation to the earlier definition 
of "new and material evidence."  
38 C.F.R. § 3.156(a) (2001).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

